DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 15-17 & 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, 
1.	It is unclear how configuration settings in network attached appliances in a network is backed up as recited in the preamble; 
2.	In the step of receiving broadcasts of backup requests, each backup request of the backup requests includes a unique identifier and configuration settings. In light of the claimed languages as noted, a set of backup requests R1, R2 & R3, wherein R1 is associated with a unique identifier and configuration settings ID1 – CS1, R2 is associated with unique identifier and configuration settings ID2 – CS2 & R3 is associated with unique identifier and configuration settings ID3 – CS3. Claim 8 further recites that for each of the received backup requests, storing the configuration settings in the backup request for the network attached appliance and associating the stored configuration settings with the unique identifier included in the backup request. Limitation the configuration settings in the backup request for the network attached appliance and the unique identifier included in the backup request reference to multiple configuration settings, such as CS1, CS2, CS3, backup requests such as R1, R2, R3, network attached appliances corresponding to R1, R2, R3 & unique identifiers such as ID1, ID2, ID3. It is unclear what item is being referenced;
2.	Limitation one of the stored configuration settings at line 13 indicates one of a plurality of the stored configuration settings. However, limitation the stored configuration settings also references to a single stored configuration settings at line 8. It is unclear what item is being referenced by the stored configuration settings at line 13;
3.	Limitation the stored configuration settings at line 15 references to other items in the claim. It is unclear what item is being referenced;
4.	Limitation the unique identifier at lines 13, 16 & 17 references to other items in the claim. It is unclear what item is being referenced.

Claims 15 & 21 include features analogous to claim 8. Claims 15 & 21 are rejected for at least the reasons as noted with respect to claims 15 & 21.

Claims 9-11, 16-17 & 22-25 are rejected at least by virtue of their dependencies from claims 8, 15 & 21.

Allowable Subject Matter
Claims 8-11, 15-17 & 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            July 27, 2021